Citation Nr: 0016839	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lower back 
disorder.

2.  Entitlement to service connection for a lump on the left 
calf.

3.  Entitlement to a disability rating greater than 10 
percent for degenerative joint disease of the cervical spine.

4.  Entitlement to a disability rating greater than 10 
percent for postoperative degenerative joint disease of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1989 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  During the pendency of the veteran's 
appeal, the veteran relocated to Kansas and his claims file 
was transferred to the RO in Wichita, Kansas.

The veteran submitted a copy of a VA biopsy report, dated in 
September 1999, directly to the Board that was received in 
January 2000.  The veteran's representative submitted a 
written waiver of jurisdiction by the agency of original 
jurisdiction in May 2000.  38 C.F.R. § 20.1304(c) (1999).


FINDING OF FACT

The veteran's degenerative arthritis of the lumbosacral spine 
had its onset in service.





CONCLUSION OF LAW

Degenerative arthritis of the lumbosacral spine was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 4.59 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Service medical records for the period from March 1988 to 
August 1997 reflect that the veteran was first treated for 
low back pain in September 1991.  He was later treated on 
several other occasions.  X-rays of the lumbosacral spine 
were interpreted as normal in July 1993.  However, the 
veteran was noted to have pain on end of range of motion in 
December 1993.  He was placed on profile for his back pain in 
September 1996.  He continued to complain of back pain at the 
time of his retirement physical in October 1996.

The veteran submitted his current claim in June 1997.  He was 
scheduled for a VA medical examination in August 1997.  He 
failed to report for the examination.  In correspondence 
received in July 1998, he informed VA that he had already 
moved out of state at the time of the scheduled examination.  
He was afforded VA examinations in September 1998 however his 
lumbosacral spine was not examined.  The veteran was 
diagnosed with degenerative joint disease (DJD) of the 
cervical spine and left knee.  He was granted service 
connection for those disabilities in March 1998.

Associated with the claims file are VA x-rays reports dated 
in November 1998.  X-rays of the lumbosacral spine were 
interpreted to show degenerative osteoarthritic changes 
involving the lumbosacral spine.

Service connection for arthritis can be extended to other 
joints when the evidence reflects chronic disability.  
Considering 38 C.F.R. § 4.59 (1999), there is evidence of 
painful motion in the veteran's SMRs.  Furthermore, the 
veteran has x-ray evidence of DJD as of November 1998, 
approximately 18 months after service.  In consideration of 
the evidence of low back pain in service, the veteran's 
continued complaints since at least 1991 through his 
retirement physical examination in October 1996 and the 
documented x-ray evidence of degenerative disease of the 
lumbosacral spine in November 1998, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for DJD of the lumbosacral spine is 
warranted.


ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine is granted.


REMAND

The veteran retired from active duty, for years of service, 
in May 1997.  He submitted his claim seeking benefits for the 
issues on appeal in June 1997.  The veteran was then granted 
service connection for degenerative joint disease (DJD) of 
the cervical spine and left knee in March 1998.  His claim 
for service connection for a lump on the left calf has been 
denied.

At the outset, the Board notes that the veteran's SMRs for 
the period of service from June 1979 to October 1987 were 
lost in service.  In October 1987, he was afforded a complete 
physical examination, and it was noted on that examination 
that earlier service medical records were lost.  The RO 
notified the veteran of this fact in August 1997.  The 
veteran is advised that he can submit other evidence to 
support his claim should no additional SMRs be found.  This 
evidence should include documentation of injury/treatment in 
service for the lump on the left calf.  Hayre v. West, 188 
F.3d 1327, 1332 (Fed. Cir. 1999).  If he received any 
treatment at a service department medical facility after 
service for the disabilities at issue, those records would be 
pertinent to this claim. 

The remaining SMRs reflect the results of a retirement 
physical examination in October 1996 where the veteran 
complained of a lump on his left calf.  A Report of Medical 
Assessment, dated in February 1997, also noted the presence 
of a cyst on the left leg.

Associated with the claims file are x-ray reports, dated in 
November 1998, that relate to the veteran's cervical, 
thoracic and lumbar spines, as well as his left knee.  
However, there are no accompanying clinical records to 
reflect why the x-rays were taken or what clinical findings 
might be associated with the x-rays.  Further, the veteran 
submitted a copy of a September 1999 VA biopsy report 
regarding the lump on his left calf.  However, the VA 
clinical/operative records associated with the biopsy are not 
of record.  

In light of the fact that there appear to be outstanding VA 
treatment records pertinent to the issues on appeal, the 
veteran's case must be remanded to obtain the records.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  The veteran's case is 
remanded in order to comply with procedural due process 
requirements.  The Board makes no finding and intimates no 
opinion as to whether the veteran's claim for entitlement to 
service connection for a lump on his left calf is well 
grounded.  Morton v. West, 12 Vet. App. 145 (1999).

Therefore, the veteran's case is REMANDED for the following 
action.

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, service department 
and private health care providers who may 
possess additional records pertinent to 
his claims.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified, which have 
not been previously secured.  Any records 
received should be associated with the 
claims folder.

2.  The veteran should be contacted and 
informed that he can submit alternative 
forms of evidence to support his claim in 
light of his missing SMRs.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 


